Citation Nr: 0010639	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum (claimed as a nasal disorder).

2.  Entitlement to service connection for allergic rhinitis 
(claimed as a nasal disorder).

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1979.

The Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA), Regional Office (RO) and Insurance Center in 
May 1979 denied inter alia service connection for headaches, 
due to the veteran's failure to report for his scheduled VA 
examination.  He was informed of these adverse 
determinations, as well as his procedural and appellate 
rights, by VA letter issued on May 18, 1979.  He did not 
initiate an appeal, and the May 1979 determination became 
final.  38 U.S.C. § 4005 (1976); 38 C.F.R. § 19.153 (1978); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).  The RO, in addressing the current claim on a de novo 
basis concedes that new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  The Board concurs with the 
RO's finding and will also address this issue on a de novo 
basis.  

The present case comes to the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and August 1997 rating 
decisions of the Philadelphia RO, which denied entitlement to 
the benefits sought on a de novo basis.  The veteran filed a 
timely notice of disagreement (NOD) as to all of the above-
mentioned claims, and issued a statement of the case in April 
1998.  He failed to report for his scheduled February 1999 
hearing before a Member of the Board in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of treatment for 
or diagnosis of deviated nasal septum, allergic rhinitis, or 
asthma during the veteran's period of active duty service.  
The veteran was treated for headaches on occasion and there 
was an in-service finding of "sinusitis vs. otitis media."

2.  The findings of headaches and "sinusitis vs. otitis 
media" in service were acute and transitory.  There is no 
competent evidence of continuity of pertinent symptomatology 
in the years following service.  

3.  A nexus between the veteran's period of honorable 
military service and deviated nasal septum, allergic 
rhinitis, chronic sinusitis, asthma, or headaches has not 
been demonstrated by competent medical evidence.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
deviated nasal septum, allergic rhinitis, chronic sinusitis, 
asthma, and headaches are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.


More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).

A review of the record included the veteran's service medical 
records.  A January 1976 Report of Medical History for 
enlistment examination purposes shows that the veteran gave a 
history of high fever and asthma attacks as a child.  
However, he reported that he had his last asthma attack when 
he was 10 years old.  The accompanying Report of Medical 
Examination shows that the veteran had an essentially normal 
clinical evaluation, save scars on the right side of the 
chest and on the right shin.  He was deemed to be qualified 
for enlistment.  Service medical records reflect occasional 
complaints of headache pathology, mostly related to pulmonary 
and upper respiratory infections.  The diagnoses included 
upper respiratory infection with influenza, pneumonia of the 
left lower lobe, sinus headaches versus otitis media, 
possible hypochondria, possible viremia, and cold with 
costochondritis.  There were no findings or diagnoses of 
asthma.  

Private treatment records, to include a July 1996 physician's 
statement of 
C. Richard Scipione, M.D. indicated, in pertinent part, that 
the veteran had been under the care of his associate, Dr. 
Karen Lyons (she had recently retired) since April 1992.  Her 
evaluation and diagnosis at that time was nasal obstruction 
secondary to allergic rhinitis, nasal polyposis and a 
deviated nasal septum.  A CAT scan was performed in 1992 in 
order to rule out sinusitis, and revealed no infection of the 
sinuses.  The veteran subsequently underwent surgical repair 
of his deviated nasal septum at Graduate Hospital on June 4, 
1992.  Postoperatively, he did well, however, he continued to 
have difficulties with nasal polyposis as well as an allergic 
rhinitis.  The veteran was seen on occasion for complaints of 
headaches; he was last seen in August 1994, at which time he 
continued to be treated with medications to control his nasal 
polyposis and allergic rhinitis as well as asthma.

After a contemporaneous review of the evidence of record, the 
Board finds that well grounded claims for service connection 
for a deviated nasal septum, allergic rhinitis, chronic 
sinusitis, asthma, and headaches have not been presented.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of current disability, 
objective evidence of the incurrence or aggravation of a 
disease or injury during service, and a nexus between the in-
service injury or disease and the current disability.  See 
Caluza, supra.  In the instant case, the veteran gave a 
childhood history of asthma at entry into service, but there 
was no mention of the presence of the disorder therein.  
Likewise, there was no treatment or diagnosis of a deviated 
nasal septum or allergic rhinitis during his military 
service.  Although he was treated for headaches and 
impressions included "sinusitis vs. otitis media", the 
headaches and sinus manifestations were apparently acute and 
transitory in nature and resolved by discharge.  
Additionally, there is a lack of competent evidence of 
chronicity or continuity of symptomatology since final 
separation from service and treatment by Dr. Lyons, some 13 
years later.  Moreover, a nexus between the veteran's current 
disorders and his period of active duty service has not been 
suggested by competent medical evidence.  While the veteran 
has alleged that these disorders are related to service, the 
Board notes that lay parties are not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit 
v. Brown, 5 Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for a deviated 
nasal septum, allergic rhinitis, chronic sinusitis, asthma 
and headaches, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  The claims, therefore, must be denied.  Since the 
veteran has failed to present well grounded claims, VA has no 
duty to assist him in the development of facts pertaining to 
these claims.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make any of his claims 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

The veteran's claims for service connection for a deviated 
nasal septum, allergic rhinitis, chronic sinusitis, asthma 
and headaches are denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


